DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 as submitted on 10/26/18 were considered.

Specification
The abstract of the disclosure is objected to because the title should be deleted as the abstract should generally only be one paragraph.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 7-10, and 16-20 are objected to because of the following informalities:  
Claim 1 recite “the identified feature content” in the last line which should instead be “the one or more feature content”.  Claims 7-10 and 16-20 recite a similar limitation and are objected to for similar reason. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “the corresponding network sources” in line 6, which lack antecedent basis.  
Claims 2, 5, 7, 9, 11, 14, and 18 recite “the network source”.  This is indefinite as the parent claim establishes there being “a plurality of network sources”, thus it is unclear to which of the plurality of network sources “the network source” refers.
Claims 10 and 19 recite similar limitations discussed above for claim 1 which are indefinite for similar reasons.
Claims not specifically addressed are rejected due to dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 2, 10-11, and 19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Stern et al (US 2002/0032740).
Claims 1, 10, and 19:
	As per claim 1, Stern discloses:
at a server including one or more processors and a non-transitory memory (paragraphs 80 and 88; Fig 2, item 27; Computer 27 is a server on a network which contains invention system 40.  Note that as it is a computer on a network, it contains a network interface, one or more processors, and non-transitory memory which stories computer instructions to carry out its tasks when the instructions are executed by the one or more processors): 
accessing, by a crawler bank on the server, a plurality of network sources, the crawler bank comprising a plurality of sub-crawlers, each of the plurality of sub-crawlers being configured to crawl at least one of the plurality of the network sources (paragraphs 63, 81, 88-89, 91, 93-94,110; As discuss in paragraph 63, the invention has a plurality of automated crawlers for traversing various sites and collect information from those sites.);
crawling, by the crawler bank, each of the corresponding network sources to identify, based on a predetermined set of rules, one or more featured content of each of the plurality of network sources (paragraphs 90-95, 97, 99, 112-116; User defined “useful” information are extracted from the webpages of one or more websites according to a set of rules discussed in paragraphs 115-116), wherein each network source being crawled by the corresponding specific sub-crawler (paragraphs 110-113;  The sub-crawlers are specific to a network source in that it is being used at any given time to crawl that network source); and
transmitting each of the identified featured content by the sub-crawlers to the server (paragraphs 113-114 and 130-133; Extracted and processed “useful” information are transmitted to and stored in a database also located in the server computer 27).

The rejection of claim 1 applies, mutatis mutandis, to claims 10 and 19.

Claims 2 and 11:
	As per claim 2, Stern further discloses detecting, by a machine-learning algorithm, different content of the network source to identify the featured content of the network source, wherein the machine-learning algorithm is trained to develop a parsing logic (paragraph 116, Neural networks means machine learning is used.  In the cited paragraph, neural network algorithms are used to determine keywords and rules for how the extractor determines when something is useful and should be extracted as featured content.  This is a description of the neural network algorithm developing parsing logic).
The rejection of claim 2 applies, mutatis mutandis, to claim 11.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al (US 2002/0032740) in view of Barel et al (US 2016/0119365).

Claims 3 and 12:
	As per claim 3, Stern does not disclose, but Barel discloses wherein the one or more featured content comprises a reporting of a bug or an error in a hardware or in a software or in a system configuration of a provider (paragraphs 55 and 59-62; The sources listed in paragraphs 59-62 are cyber security sites which report on various cyber security issues such as bug reporting).
	Note that Stern’s invention allows a user to define the type of information to be extracted and is not dependent on the web platform or the http protocol (paragraphs 115 and 173).  A such, before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stern’s invention using Barel’s teachings such that the one or more feature content comprises a reporting of a bug or an error in a hardware or in a software or in a system configuration of a provider.  The rational for why this is obvious is that doing so is nothing more than simple substitution of one known element (i.e. type of user defined information to be extracted as feature content) for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
The rejection of claim 3 applies, mutatis mutandis, to claim 12.

Claims 4 and 13:
	As per claim 4, Stern does not disclose, but Barel discloses wherein the one or more featured content comprises a reporting of a malware or a ransomware or a virus in a software of a provider (paragraphs 55, 57, and 59-62; The sites listed deal reporting on various cyber security issues, such as malware, virus, ransomware, etc.).  
Note that Stern’s invention allows a user to define the type of information to be extracted and is not dependent on the web platform or the http protocol (paragraphs 115 and 173).  A such, before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stern’s invention using Barel’s teachings such that the one or more feature content comprises  a reporting of a malware or a ransomware or a virus in a software of a provider.  The rational for why this is obvious is that doing so is nothing more than simple substitution of one known element (i.e. type of user defined information to be extracted as feature content) for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).
The rejection of claim 4 applies, mutatis mutandis, to claim 13.

Claims 5 and 14:
	As per claim 5, Stern does not disclose, but Barel discloses wherein the network source comprises an RSS feed of a content provider or a manufacturer or security mailing list of a content provider or manufacturer or a web application dedicated to reporting errors or malfunction of software or hardware or system configurations Securelist.com provide for cyber security articles as well as a security mailing list).
Note that Stern’s invention allows a user to define the type of information to be extracted and is not dependent on the web platform or the http protocol (paragraphs 115 and 173).  A such, before the effective filing date of applicant’s claimed invention, it would have been obvious to one of ordinary skill in the art to modify Stern’s invention using Barel’s teachings such that wherein the network source comprises an RSS feed of a content provider or a manufacturer or security mailing list of a content provider or manufacturer or a web application dedicated to reporting errors or malfunction of software or hardware or system configurations.  The rational for why this is obvious is that doing so is nothing more than simple substitution of one known element (i.e. type of network source) for another to obtain predictable results, see KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007).  One skilled would also have been motivated to do so as it is in keeping with the earlier discussed teaching of Stern that his invention can use be used with any type of web platform.
The rejection of claim 5 applies, mutatis mutandis, to claim 14.

	
Allowable Subject Matter
Claims 6-9, 15-18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PONNOREAY PICH/Primary Examiner, Art Unit 2495